RALPH B. GUY, Jr., Circuit Judge,
concurring.
Although I concur in the result reached by Judge Bertelsman, I write separately because this area of the law is both new and complex. In many, if not most, of these cases arising under CERCLA, multiparty liability will be involved. Unfortunately, for the parties as well as the courts, the sorting out of responsibility is not an easy task. I view this particular case as a close one, and want to set forth in more detail my reasons for concurrence.
I.
Appellate review of a district court’s findings of fact is controlled by the “clearly erroneous” rule. Fed.R.Civ.P. 52(a). Consequently, a district court’s findings of fact shall not be set aside unless clearly erroneous, and that occurs “when[,] although there is evidence to support [the finding], the reviewing court on the entire evidence is left with the definite and firm conviction that a mistake has been committed.” Loudermill v. Cleveland Bd. of Educ., 844 F.2d 304, 308 (6th Cir.), cert. denied, 488 U.S. 941, 109 S.Ct. 363, 102 L.Ed.2d 353 (1988) (quoting United States v. United States Gypsum Co., 333 U.S. 364, 395, 68 S.Ct. 525, 542, 92 L.Ed. 746 (1948)). It is pursuant to this standard that we review Meyer’s claim that the court’s decision allocating clean-up costs relied on findings of fact not supported by the record. The main thrust of this argument is that there was insufficient evidence to support a finding of causation between Meyer’s negligent activity and the condition ultimately requiring the EPA response. “A district court’s ultimate and subsidiary findings concerning causation, negligence, nuisance, trespass, actual damages, and punitive damages, are all factual determinations included within the scope of Rule 52(a).” Sterling v. Velsicol Chem. Corp., 855 F.2d 1188, 1198 (6th Cir.1988) (footnotes omitted). If the district court’s account of the evidence is plausible in light of the record viewed in its entirety, this court may not reverse the trial court even though we would have weighed the evidence differently had we been sitting as the trier of fact. Anderson v. Bessemer City, 470 U.S. 564, 573-74, 105 S.Ct. 1504, 1511-12, 84 L.Ed.2d 518 (1985).
A different standard is employed, however, when reviewing Meyer’s claim that the trial court erred when it included Meyer’s status as a landowner among the relevant equitable considerations. In Louder-mill, we looked to the language of the governing statute to determine the standard for reviewing the lower court’s award of attorney fees, and determined that an abuse of discretion standard was required. 844 F.2d at 308-09. Here, the governing statute provides that, “[i]n resolving contribution claims, the court may allocate response costs among liable parties using such equitable factors as the court determines are appropriate.” 42 U.S.C. § 9613(f)(1) (emphasis added). The clear language of the statute states that the court will be free to allocate responsibility according to any combination of equitable factors it deems appropriate. See O’Neil v. Picillo, 883 F.2d 176, 183 (1st Cir.1989), cert. denied, — U.S. -, 110 S.Ct. 1115, 107 L.Ed.2d 1022 (1990). Consequently, it is within the trial court’s discretion to determine what considerations are relevant to apportioning costs, and only when the court clearly abuses that discretion can we reverse that determination. Similarly, and for reasons set forth below, Meyer’s claim that the court improperly balanced the equitable factors, thereby unfairly apportioning CERCLA costs, must be reviewed under an abuse of discretion standard.
II.
A.
Meyer first contends that the court erroneously attributed the buildup of hazard*575ous waste on the premises to a defective sewer line constructed by Meyer to carry discharge from the electroplating plant to. a sewer line belonging to the City of Cadillac. Meyer acknowledges that it constructed the sewer line in question and concedes responsibility for excavation and decontamination of the line, but asserts that the record does not support the finding that defects in the sewer line were the cause of Northernaire’s inability to dispose safely of the toxic substances. Instead, the buildup of waste on the premises that led to the subsequent EPA response and a substantial portion of the response costs, according to Meyer, can be attributed to the city’s revocation of Northernaire’s permit to discharge waste into the city’s sewage system. Contending that the city revoked the permit because Northernaire exceeded the permitted levels of waste discharge, and not because the sewer line constructed by Meyer leaked, Meyer argues that the court erred in finding that construction defects in the sewer line contributed to Norther-naire’s inability to remove hazardous waste from the building.
While one of the district court’s findings was in error, we do not believe that this mistake makes its apportionment of the amount due clearly erroneous. The district court found that Meyer’s failure to construct and maintain an adequate sewer line contributed to Northernaire’s failure to properly dispose of the waste. This finding is in error because Northernaire’s failure to dispose of the waste was directly tied to the revocation of its permit for disposal into the city’s sewers, and Meyer’s faulty sewer had nothing to do with this revocation. The sewer permit was revoked because the concentration of toxic wastes was too high, and the sewer merely carried the already highly concentrated wastes from Northernaire’s building to the city’s sewers. While the city did state that “[p]ermanent reduction through sound management practices incorporating well-designed and constructed pre-treatment facilities is the only solution[,]” sewer lines are not part of pre-treatment facilities. Sewers only carry the waste water that has already passed through pre-treatment facilities. As Meyer had no contractual responsibility in the construction of the building for the provision of pre-treatment facilities, providing only the plumbing, sewers, and concrete slab under the building, Meyer had no contractual responsibility for the revocation of the sewer permit.
This finding, however, does not require us to hold that the district court’s apportionment of costs was clearly erroneous. CERCLA gives wide discretion to the district court in establishing levels of contribution and permits the evaluation of other factors besides direct causation. Meyer’s involvement with Northernaire extended well beyond the failure to provide an adequate waste water disposal system. Meyer disputes this, and specifically assails the trial court finding that Meyer was instrumental in the negotiations which brought Northernaire to Cadillac. Yet, Robert Meyer’s own deposition supports the finding that Meyer was interested in developing its property for industrial use; that Meyer pursued this interest by entering lease negotiations with Northernaire officials, which subsequently led to the collection of rent; that Meyer contracted with Northernaire to build its facility; and that Meyer arranged construction of the building which housed Northernaire, fully aware of the nature of the manufacturing to be conducted on the site. Therefore, Meyer’s contention that the trial court erroneously based its decision on findings of fact not supported by the record must be rejected.
B.
Before Congress confirmed the right to contribution by amending CERCLA in 1986, 42 U.S.C. § 9613(f)(1), courts looked to the 1980 legislative history of CERCLA to sustain a defendant’s right to contribution and to determine criteria for apportioning contribution. Colorado v. ASARCO, Inc., 608 F.Supp. 1484, 1489 (D.Colo.1986); United States v. A & F Materials Co., 578 F.Supp. 1249, 1256 (S.D.Ill.1984). Although Congress clarified the right to contribution in 1986, it provided no further guidance as to the considerations for appor*576tioning contribution, other than to say that the court may use “such equitable factors as the court determines are appropriate.” 42 U.S.C. § 9613(f)(1). Consequently, the lower court in this case, as other courts have done, looked to the 1980 Senate and House bills for guidance in determining the proportionate share each party is entitled to in contribution from the other. Amoco Oil Co. v. Dingwell, 690 F.Supp. 78, 86 (D.Me.1988), aff'd sub nom. Travelers Indem. Co. v. Dingwell, 884 F.2d 629 (1st Cir.1989). The pertinent language of the House bill states:1
In apportioning liability under this sub-paragraph, the court may consider among other factors, the following:
(i) the ability of the parties to demonstrate that their contribution to a discharge, release, or disposal of a hazardous waste can be distinguished;
(ii) the amount of the hazardous waste involved;
(iii) the degree of toxicity of the hazardous waste involved;
(iv) the degree of involvement by the parties in the generation, transportation, treatment, storage, or disposal of the hazardous waste;
(v) the degree of care exercised by the parties with respect to the hazardous waste concerned, taking into account the characteristics of such hazardous waste; and
(vi) the degree of cooperation by the parties with Federal, State, or local officials to prevent any harm to the public health or the environment.
126 Cong.Rec. 26,779, 26,781 (1980) (emphasis added). See also H.R.Rep. No. 253 (III), 99th Cong., 1st Sess. 19 (1985), reprinted in 1986 U.S.Code Cong. & Admin. News 2835, 3042.
Although Meyer acknowledges that section 107(a) of CERCLA, 42 U.S.C. § 9607(a), provides that landowners shall be liable for the costs of removal actions, Meyer argues that the court erred by including its status as a landowner among the factors for determining the allocation of costs among liable parties. Implicit in Meyer's argument is the contention that it is improper for the court to go beyond a consideration of the apportionment criteria enumerated in the House bill. Meyer’s claim of error is not persuasive.
First, as indicated by the emphasis provided in the quoted legislative provisions, the language of the original bills simply provided that the court could apportion damages according to the listed criteria. Second, because the apportionment criteria were not retained in CERCLA as finally enacted, they are not mandated by Congress.2 Although there is authority for the proposition that Congress implicitly retained the essence of the Gore Factors and intended to reject only mandatory legislative standards, A & F Materials, 578 F.Supp. at 1256-57, the deletion of the criteria also supports the proposition that Congress intended the court to have flexibility in determining apportionment. See ASARCO, 608 F.Supp. at 1489. Finally, Congress’s clear expression in the 1986 amendments to CERCLA that the court may use “such equitable factors as the court determines are appropriate,” 42 U.S.C. § 9613(f)(1), confirms the legislative intent to grant courts flexibility in exercising their discretion. See also H.R.Rep. No. 253(1), 99th Cong., 1st Sess. 1, 80 (1985), reprinted in 1986 U.S.Code Cong. & Admin.News 2835, 2862 (“courts are to resolve such claims on a case-by-case basis, taking into account relevant equitable considerations”). Consequently, the criteria are neither mandatory nor necessarily exclusive of other considerations when apportioning *577damages among contributing tortfeasors under CERCLA.
Insofar as the court considered Meyer’s landowner status as bearing on its relative contribution to the events necessitating the removal action, such consideration does not represent an abuse of discretion when the court viewed the landowner status in combination with other relevant factors. The district court’s decision was not guided solely by Meyer’s landowner status but, rather, by the actions he took or failed to take as the landowner. Landowner status provided Meyer with the opportunity to solicit Northernaire to conduct business on the site — business which involved the use of highly corrosive and caustic substances. Knowing the business to be conducted on its property, Meyer then built and leased to Northernaire a sewer line inadequately designed and constructed for the disposal of the waste generated by Northernaire’s electroplating operations. Meyer’s status as landowner, when viewed in combination with actions taken by Meyer that determined the manner in which its property would be used, is a permissible consideration in determining Meyer’s degree of involvement in the events precipitating the removal action.
C.
Meyer next argues that the court unfairly apportioned the liability under CERCLA through an improper balancing of the equitable factors in this action.
CERCLA is silent as to the methodology to be applied when apportioning costs among liable parties. However, if anything can be gleaned from a reading of the legislative history, particularly the six criteria utilized by the trial court, it is that Congress sought to impose upon the judiciary an obligation to apportion responsibility in a fair and equitable manner. As long as the trial court does not arbitrarily or unreasonably ignore the comparative fault of the parties, where there is a reasonable basis for allowing that comparison to be made, its determination will not be set aside. See United States v. Conservation Chem. Co., 628 F.Supp. 391, 401-02 (W.D.Mo.1985).
This reading of CERCLA is consistent with previous holdings that, where joint and several liability is imposed, courts must consider traditional and evolving principles of federal common law. United States v. Monsanto Co., 858 F.2d. 160, 171 (4th Cir.1988), cert. denied, 490 U.S. 1106, 109 S.Ct. 3156, 104 L.Ed.2d 1019 (1989); United States v. Chem-Dyne, 572 F.Supp. 802, 808-10 (S.D.Ohio 1983). In Monsanto, the Fourth Circuit held that the principles reflected in the Restatement (Second) of Torts represented the correct and uniform rules applicable to CERCLA cases. 858 F.2d at 172. The proper standard for contribution is that contained in section 886A of the Restatement. ASARCO, 608 F.Supp. at 1490; Sand Springs Home v. Interplastic Corp., 670 F.Supp. 913, 917 (N.D.Okla.1987). Section 886A reads as follows:
(1) Except as stated in Subsections (2), (3) and (4), when two or more persons become liable in tort to the same person for the same harm, there is a right of contribution among them, even though judgment has not been recovered against all or any of them.
(2) The right of contribution exists only in favor of a tortfeasor who has discharged the entire claim for the harm by paying more than his equitable share of the common liability, and is limited to the amount paid by him in excess of his share. No tortfeasor can be required to make contribution beyond his own equitable share of the liability.
(3) There is no right of contribution in favor of any tortfeasor who has intentionally caused the harm.
(4) When one tortfeasor has a right of indemnity against another, neither of them has a right of contribution against the other.
Restatement (Second) of Torts § 886A (1982) (emphasis added).
The pertinent inquiry under the Restatement is whether the court required Meyer to make contribution beyond its own equitable share of the liability. If the contri*578bution ordered by the court arguably reflects the relative fault of each of the parties, as established by a fair reading of the facts, then the contribution Meyer appeals is not beyond his own equitable share. See Restatement (Seoond) of Torts § 886A, comment h. See also Monsanto, 858 F.2d. at 173 n. 29 (“the language of CERCLA’s new contribution provisions reveals Congress’ concern that the relative culpability of each responsible party be considered in determining the proportionate share of costs each must bear”).
Because the relative fault of parties to a contribution action will depend upon the factual circumstances, Meyer’s claim must be reviewed by examining whether the equitable considerations employed by the trial court, when applied to the facts of this case, support the conclusion that the court properly exercised its discretion.
The court established that Meyer was instrumental in efforts to bring Norther-naire to Cadillac, was fully aware of the nature of the manufacturing to be conducted on the site, built the building that housed the facility, and failed to construct or maintain an adequate sewer line. Applying these facts to the first criterion listed among the Gore Factors, the court could fairly determine that Meyer had not demonstrated that its contribution to the events precipitating the government’s cleanup were limited to the defective sewer line. Furthermore, the same facts applied to the fifth criterion support the conclusion that Meyer failed to exercise care with respect to the hazardous waste that was produced on its property.
It cannot be said that the court unfairly overlooked the responsibility of Norther-naire and Garwood in apportioning relative liability in this contribution action. On the contrary, the court concluded that Norther-naire and Garwood were the primary actors involved in the generation, transportation, treatment, storage, and disposal of the effluents. In addition, the court determined that Northernaire and Garwood bore heavy responsibility for knowingly and carelessly leaving substantial amounts of contaminated wastes in the facility. For these reasons, the court placed the majority of the costs of the immediate removal action upon Northernaire and Garwood. Consequently, placing one-third responsibility on Meyer does not represent such an unfair and inequitable allocation of fault as to constitute an abuse of discretion.
Meyer argues, finally, that although none of the parties participated in the EPA investigation or clean-up, the court weighed Meyer’s lack of cooperation against it, while ignoring that Northernaire and Garwood also did not cooperate. This contention lacks merit. The court’s opinion clearly discusses and considers the “wholly uncooperative” behavior of Northernaire and Garwood throughout the investigation, and concludes that this behavior indicates a total disregard for their responsibilities.
Contribution actions among parties held jointly and severally liable under CERCLA often involve complex factual scenarios associated with multi-party liability and necessarily require courts to perform a case-by-case evaluation when allocating the cost for clean-up of hazardous waste. Under the facts of this case, it cannot be said that the court improperly balanced the equitable factors relevant to resolving contribution claims under CERCLA.

. The language provided here is from section 3071(a) of H.R. 7020, which does not differ substantially from section 4(f) of S. 1480, except that the Senate bill did not include the sixth factor. These criteria are commonly known as the "Gore Factors,” named after Representative Gore who introduced them as part of an amendment to H.R. 7020.


. In the compromise version of S. 1480, the explicit contribution provision and apportionment criteria found in section 4(f) were replaced by section 107(e)(2), 42 U.S.C. § 9607(e)(2), which has been interpreted as preserving claims for contribution under CERCLA, even though not explicitly establishing a right to contribution.